DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (EP 2849026).

Regarding claim 1, Schmid teaches a method for an information input device, the method comprising: displaying one or more input requests (para [0024] o reproduce virtual operating elements 104; Fig 2) on a first surface (105; Fig 2) of the information input device; receiving, from a first operator (111; Fig 2), an input operation at a first position (para [0024] an actual touch position 113; Fig 2) on a second surface (103; Fig 2) of the information input device, wherein the second surface is formed over the first surface (Fig 2), and wherein the first position on the second surface corresponds to a second position (para [0024] virtual operating element 114; Fig 2) on the first Fig 2 shows such arrangement); determining, as a first touch coordinate, a coordinate corresponding to the first position (position 113 of Fig 2); receiving, from a camera (para [0025] an image recording device 116 which is designed to record an image of the eye 111 of the user and which, in the exemplary embodiment shown, is advantageously arranged as a so-called front camera), an image of a first operator (para [0025] record an image of the eye 111 of the user and which) of the information input device; extracting, from the received image, coordinate information of a face and eyes of the first operator (para [0026] image data are fed from the image recording device 116 to the image analysis stage 120 via an image data connection 121. Data describing the position of the at least one eye of the user are fed via a further line 122 to an angle determination stage 123, which is set up to determine the viewing angle ax of the user from the position of the at least one eye 111 of the user in the recorded image); calculating a viewpoint direction (para [0024] a viewing direction 110 of the user from his eye 111 to the selected virtual operating element 106) of the first operator based on the extracted coordinate information; correcting the second position on the first surface to a third position on the first surface (para [0026] For this purpose, a constant value stage 129 supplies the distance dz to the offset determination stage 125 The offset determination stage 125 is followed by a correction stage 127 for obtaining a corrected touch position by correcting the actual touch position 113 by the determined offset dx and for providing the corrected touch position as an actuation signal for actuating the selected virtual operating element 106 associated with the target touch position 107 by touching the touchsensitive screen 101 at the actual contact position 113) by correcting the first touch coordinate into a coordinate of the third position based on 1) the calculated viewpoint direction and 2) distance information including a distance between the first surface and the second surface (para [0026] For this purpose, a constant value stage 129 supplies the distance dz; Fig 2); and selecting, as first input information, a first input request of the one or more input requests that is displayed at the third position (para [0026] The offset determination stage 125 is followed by a correction stage 127 for obtaining a corrected touch position by correcting the actual touch position 113 by the determined offset dx and for providing the corrected touch position as an actuation signal for actuating the selected virtual operating element 106 associated with the target touch position 107 by touching the touchsensitive screen 101 at the actual contact position 113. Para [0028] In the correction stages 127 and 128, the inputs of the user are corrected at the actual touch position 113 with the coordinates x, y about these offsets and a corrected touch position with the coordinates x + dx, y + dy is obtained. The target contact position 107 intended by the user is thus precisely hit.).

Regarding claim 2, Schmid teaches the method according to claim 1, wherein the calculated viewpoint direction toward the first surface is inclined from a perpendicular direction of the first surface (para [0025] this angle is measured in a manner comparable to the viewing angle ax as an angle between the surface 109 of the touchsensitive screen 101 and a viewing direction 118 of the user on the image recording device 116; Fig 2).

Regarding claim 4, Schmid teaches the method according to claim 1, further comprising identifying the first operator based on the received image (para [0026] This contains an image analysis stage 120 for determining a position of the at least one eye of the user or a mean eye position in the image captured by the image recording device 116, preferably an image of the face of the user, advantageously with the aid of an image recognition program).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (EP 2849026) in view of Nishikawa et al. (JP-2009110275-A).

Regarding claim 3, Schmid teaches the method as explained for claim 1 above.
Schmid fails to teach further comprising storing, in a storage device, the distance information; as claimed.
Nishikawa teaches a parallax correction method comprising storing, in a storage device,  distance information (para [0039] Here, the distance D 3 in FIG. 2 and FIG. 3 is a difference between the input surface 20 a of the input unit 20 and the display surface 10 a of the display unit 20 due to the thickness of the input unit 20 itself and the gap provided between the display unit 10 and the input unit 10, and is set in advance. Para [0077] The distance D 2 is read from the storage unit 42 (in this case, the head position information storage area of the internal memory 42 b),).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of Schmid with the teachings of Nishikawa, because this will provide a faster way for parallax correction as generally the distance between the display and touch surface is generally a fixed value and having this read from the memory, would yield predictable results for faster calculation.

Allowable Subject Matter
Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 5, prior art of record fails to teach the following claim limitations of “…. receiving, from a second operator, an input operation at a fourth position on a third surface, wherein the third surface is formed over the first surface, wherein the fourth position on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623